Citation Nr: 1504541	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-32 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC).  

2.  Entitlement to nonservice-connected death pension.

3.  Entitlement to accrued benefits.  

4.  Whether the Appellant can be recognized as the Veteran's surviving spouse for the purpose of establishing eligibility for VA benefits.  


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to July 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Although the Veteran requested a hearing in her Form 9, she subsequently cancelled that hearing.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ has denied the Appellant's claims because a death certificate is not of record.  Although the Appellant initially stated that she had submitted a death certificate, she later stated that she was unable to obtain a copy of the Veteran's death certificate.  In accordance with VA's duty to assist, the AOJ should attempt to obtain a certified copy of the Veteran's death certificate from the appropriate custodian of the state of Colorado.  The evidence of record indicates that the Veteran passed away in October 2009 in Mancos, Colorado.  

The Appellant has asserted that she is entitled to these benefits as the Veteran's common law spouse.  The issue of whether she is entitled to recognition as the surviving spouse of the Veteran on the basis of a common law marriage is inextricably intertwined with the claims of entitlement to DIC, nonservice-connected death pension, and accrued benefits.  It must be adjudicated by the AOJ upon remand.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Vital Records Section of the Colorado Department of Public Health and Environment, or any other appropriate records custodian, to obtain the Veteran's death certificate and associate it with the claims file.  All efforts to obtain this record must be documented in the claims file.  

2.  Thereafter, adjudicate de novo the issue of whether the Appellant is entitled to recognition as the surviving spouse of the Veteran, on the basis of a common law marriage, and readjudicate the claims of entitlement to DIC, nonservice-connected death pension, and accrued benefits.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




